Citation Nr: 9934318	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  98-16 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of all joints.

2.  Entitlement to service connection for prosthesis of the 
left knee, history of arthritis.

3.  Entitlement to service connection for lateral 
epicondylitis of the left elbow.

4.  Entitlement to service connection for degenerative joint 
disease of the acromioclavicular joint of the right shoulder.

5.  Entitlement to service connection for a left arm 
disability.

6.  Entitlement to service connection for a disability 
manifested by numbness of both arms.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) regional office (RO) in Montgomery, 
Alabama, that denied the veteran's claims for service 
connection for degenerative joint disease of all joints, 
prosthesis of the left knee with history of arthritis, 
lateral epicondylitis of the left elbow, degenerative joint 
disease of the right acromioclavicular joint of the right 
shoulder, a left arm disability and a disability manifested 
by numbness of both arms.  This matter was previously before 
the Board in August 1999 at which time it was remanded to the 
RO for further action.


FINDINGS OF FACT

1.  Prosthesis of the left knee with history of arthritis, 
degenerative joint disease of the cervical spine, and 
disability manifested by numbness of the arms are 
attributable to service.

2.  The veteran has not submitted competent medical evidence 
linking a left arm disability, lateral epicondylitis of the 
left elbow, or degenerative joint disease of any joint (other 
than the cervical spine), to include the acromioclavicular 
joint of the shoulder, with service.


CONCLUSIONS OF LAW

1.  Prosthesis of the left knee with history of arthritis, 
degenerative joint disease of the cervical spine, and 
disability manifested by numbness of the arms
were incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).

2.  The veteran's claims of service connection for a left arm 
disability, lateral epicondylitis of the left elbow and 
degenerative joint disease of all joints other than the 
cervical spine, to include the acromioclavicular joint of the 
right shoulder, are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's November 1961 enlistment examination report 
shows that he had a normal evaluation of the neck, upper and 
lower extremities and spine.  The veteran noted on a November 
1961 Report of Medical History that he had had cartilage 
removed from his knee at the age of 16. 

In October 1962 the veteran was seen in the emergency room of 
a military hospital after striking his head in a football 
game.  He had not been unconscious, but he was unable to move 
his left arm shortly after the accident and he complained of 
numbness in both arms.  He was given an impression of 
hyperventilation syndrome. 

Later, in July 1964, the veteran fell on his trunk injuring 
his right side.  He was diagnosed as having a bruised right 
flank.

A September 1964 service medical record shows that the 
veteran fell and hurt his right knee.  He was taken to a 
treatment room for an examination and was diagnosed as having 
a slight contusion.

The veteran was found to have normal clinical evaluations of 
his neck, upper and lower extremities and spine at his 
separation examination in October 1964.  He noted on an 
October 1964 Report of Medical History that he had undergone 
a knee operation and treatments for a "trick knee" at age 
16.

Private medical records show that the veteran suffered 
multiple trauma including his head in an automobile accident 
in November 1977.  He was hospitalized and given an admitting 
diagnosis of basilar frontal skull fracture, fracture of the 
right orbit, fracture of parietal convexity and depressed 
compound fracture of the right parietal temporal bone.  While 
hospitalized, he underwent a right craniotomy and elevation 
of severe compound fracture of the right temporal parietal 
area.  His discharge diagnosis pertained to fractures of his 
skull and right orbit.

Private office notes in 1987 and 1988 reflect the veteran's 
complaints as well as treatment for the left knee.  They also 
reflects complaints related to the left elbow knees, hip and 
back.  X-rays were taken of the veteran's left elbow in 
August 1987 and were negative.  Results of a bone scan 
performed in October 1987 revealed arthritis in the knees and 
elbows.  These notes also include a June 1988 treatment note 
in which it is noted that the veteran had fallen off of a 
ladder injuring his left knee.  It also notes and the 
veteran's right knee was getting more weight on it and was 
bothering him more.

Right knee X-rays were taken in June 1995 revealing a normal 
study.  They also revealed some calcification in the lateral 
and medial meniscus, the significance of which was uncertain.  

Bilateral knee X-rays taken in September 1995 reveal that the 
veteran's prosthesis on the left was in good alignment and 
position.  His right knee was normal.

A September 1995 private medical record shows that the 
veteran had been referred to the orthopedic clinic for his 
right knee.  It also shows that he had had a left total knee 
arthroplasty in April 1995 secondary to a fall at work, and 
that his right knee had been hurting for 8 to 9 months.  The 
veteran was assessed as having chondrocalcinosis of 
questionable etiology.

On file is a February 1996 Doctor's Statement from a private 
clinic reflecting a diagnosis of chondrocalcinosis of the 
right knee.

According to a February 1996 Doctor's Statement, the veteran 
had a history of severe traumatic arthritis and 
chondrocalcinosis of the knees with status post knee 
replacement that was well healed.

In February 1996 the veteran underwent arthroscopy of the 
right knee with resection of torn right medial and right 
lateral meniscus with debridement of chondrocalcinosis within 
the knee joint and instillation of Marcaine and Depo Medrol.

A March 1996 private Doctor's Statement shows that the 
veteran had been seen since 1988 for left knee pain.  The 
statement also contains diagnoses of chondrocalcinosis and 
degenerative joint disease.

In a March 1996 private medical letter, it is noted that the 
veteran had bilateral knee degenerative arthritis due to 
chondrocalcinosis.  

According to an April 1996 private medical record, the 
veteran was two months status post "ATS" right knee 
secondary to medial and lateral meniscal tears and 
chondrocalcinosis.

A May 1996 private treatment record contains the veteran's 
complaint of right shoulder pain which originally occurred 
after a fall in February 1996 with off and on pain.  He was 
given an impression of "[r]ecurrent right shoulder pain - 
may be due to ligament or tenderness strain or chronic 
injury."

A May 1996 private orthopedic evaluation report reflects the 
veteran's complaint of bilateral knee pain and stiffness, and 
right shoulder pain.  It also reflects his report of injuring 
his left knee in 1987 with bilateral knee pain ever since.  
It further reflects his report of undergoing knee surgery in 
1987 with a re-injury in 1988, followed by repeat surgery in 
1991 and a total knee replacement in 1995.  The veteran also 
reported that his right knee had been scoped in 1996.  His 
history included a motor vehicle accident resulting in a head 
injury, broken ribs, ankle and broken arm.  The examiner made 
reference to accompanying medical records including an 
October 1987 bone scan showing degenerative arthritis in the 
bilateral knees and elbows.  He also said that cervical spine 
X-rays dated in May 1992 were normal.  The examiner gave an 
impression of left total knee arthroplasty on the right, knee 
pain, history of chondral calcinosis and right shoulder pain, 
cannot rule out rotator cuff tear.

A June 1996 private medical record contains a diagnosis of 
degenerative joint disease and notes that the veteran had had 
surgery on his left knee on three occasions since 1987 
secondary to arthritis.  It also notes that the veteran had 
had a left knee replacement six weeks earlier.  In addition, 
the record states that the veteran occasionally had a painful 
right elbow especially when using crutches.  He was given an 
impression of status post left total knee arthroscopy - 
stable, degenerative joint disease of the right knee, and 
status post motor vehicle accident with right skull injury 
with right ear hearing loss and occasional temporomandibular 
joint dysfunction.

In June 1996 the veteran was seen at a private medical clinic 
where it was noted that he had right shoulder pain since 
falling in February 1996.  Also noted was left elbow pain for 
three weeks.  An assessment was given of chronic right 
shoulder pain with questionable subacromial bursitis, 
questionable rotator cuff tear, left elbow pain compatible 
with lateral epicondylitis.

Also in June 1996 the veteran was seen in a private emergency 
room due to a concern that he had broken his arm.  According 
to his noted history, a piece of steel had fallen on his left 
elbow.  He was diagnosed as having soft tissue trauma.

A June 1996 radiology report regarding the veteran's left 
elbow demonstrated no gross abnormality; a June 1996 
radiology report regarding the veteran's right shoulder 
showed that the bony structure appeared essentially intact; 
and a June 1996 radiology report regarding the left forearm 
revealed a normal study.

According to a July 1996 physical therapy record, the veteran 
had had right shoulder pain since February when he fell on 
ice, and had had left elbow pain for two months also due to a 
fall.

Some degenerative change about the veteran's left knee and 
changes suggestive of joint effusion were found on a July 
1996 private radiology report.  This report also shows that 
the veteran's total knee prosthesis was in good position.

In October 1996 the veteran filed a claim of service 
connection for degenerative arthritis of the right and left 
arms, including the elbows, and degenerative arthritis of the 
right and left shoulders.

In October 1996 the veteran's private orthopedic physician, 
J.G.F., M.D., said that the veteran was being followed at a 
private hospital with a diagnosis of degenerative joint 
disease of all extremities. 

An October 1996 operative report shows that the veteran 
underwent debridement of origin of extensor carpi radialis 
brevis with repair of tendon origin, left elbow.  This was 
due to chronic lateral epicondylitis, left elbow.

In October 1996 the veteran was referred to physical therapy 
for an evaluation.  The evaluation report reflects a 
diagnosis of left lateral epicondyle repair and indicates 
desired treatment of passive range of motion of the elbow and 
knee.  This report also notes that the veteran had had left 
elbow and right shoulder pain since February 1996 when he 
fell on ice.

In a December 1996 letter, Dr. T.L.P.J. said that he had been 
following the veteran since 1988 for his left knee.  He said 
that the veteran had been found to have degenerative joint 
disease of the left knee with chondral calcinosis and, after 
having failed arthroscopic debridement, had undergone total 
knee arthroplasty in April 1995.

On file is a February 1997 VA general examination report 
which notes that the veteran used to work as an auto painter 
but had not worked since 1994 because of multiple joint 
problems.  His history in regard to his left knee included 
torn cartilage surgery in 1961, repeat arthroscopic surgeries 
in 1987, 1988 and 1991, and total knee replacement in 1995 
due to a torn medial meniscus and arthritis.  In regard to 
his right shoulder, it is noted that the veteran underwent 
surgery for degenerative arthritis one month earlier.  The 
veteran's diagnoses included status post left knee surgery 
and total knee replacement for degenerative arthritis, status 
post arthroscopic surgery of the right knee in 1996, status 
post surgery of the left elbow in October 1996, status post 
surgery of the right shoulder three weeks earlier for 
degenerative arthritis and multiple joint disease with 
degenerative arthritis.  X-ray studies of the right knee 
revealed calcification within the lateral and medial 
compartment of the right knee suggestive of not definitive 
for "CPPD".  X-ray studies of the left shoulder revealed no 
evidence of fracture or dislocation and no significant 
osseous abnormality was identified.  

In a February 1997 letter, Dr. J.G.F. said that the veteran 
had severe degenerative arthritis involving both knees and 
both shoulders and both elbows.  

Records from the Social Security Administration dated in 
February 1997 show that the veteran was found to be disabled 
as of September 1994 due to degenerative joint disease, 
status post left knee replacement and migraine headaches.

In a March 1998 rating decision, the RO denied the veteran's 
claims of service connection for degenerative joint disease 
of all joints, prosthesis of the left knee with history of 
arthritis, lateral epicondylitis of the left elbow, 
degenerative joint disease of the right acromioclavicular 
joint of the right shoulder, left arm disability and a 
disability manifested by numbness of both arms.

Magnetic resonance imaging of the veteran's cervical spine 
was performed in January 1999 revealing central disc 
protrusion focally at C6-7.

The veteran was seen at a private orthopedic clinic in 
February 1999 due to right shoulder pain with radiation to 
the right hand.  An impression was given of severe right 
shoulder degenerative joint disease and probable 
chondrocalcinosis of the left shoulder. 

A discharge summary dated in February 1999 shows that the 
veteran underwent right rotator cuff repair.

In a February 1999 letter, Dr. J.G.F. stated that he had 
reviewed the veteran's service record showing an injury to 
his head leading to loss of function of the extremity and 
that this was generally associated with cervical spine 
injury.  He said that this finding may be important due to 
the fact that the veteran had advanced arthritic changes over 
several segments of his cervical spine.  He also said that 
the veteran was currently under his care.  He opined that it 
was quite possible that the injury the veteran received in 
service was related to the arthritic changes, as there was an 
association between past early injuries and late degenerative 
change for cervical spine trauma.

In September 1999 the veteran underwent an orthopedic 
examination at which time he reported having 11 orthopedic 
surgeries since 1987.  The examiner noted that he did not 
have the veteran's claims file at the time of the 
examination.  He diagnosed the veteran as having degenerative 
joint disease of the knees with total knee replacement on the 
left, postoperative degenerative joint disease of both 
shoulders, confirmed by X-ray.  He also diagnosed the veteran 
as having arthralgia of both elbows.  X-rays were normal.

In a September 1999 letter, Dr. J.G.F., said that he had 
reviewed an operative report involving the veteran's skull 
fracture on the right parietal temporal area.  He said that 
"any blow to the skull which leads to a depressed skull 
fracture can transmit significant forces throughout the 
cervical spine."  He also said that with the limited 
resources that he had at the time he could not say "that 
there were any symptoms related to neck injury at the time, 
which would lend to the possibility that [that] particular 
injury caused no significant symptoms related to the neck or 
the supportive nervous tissue elements leading from the 
neck."  He went on to say that this "[was] in contrast to 
the previous discussion of [the veteran's] injury in the 
military, where he was known to have a direct injury to the 
cervical spine that led to transient loss of function of the 
elements from the neck."  He added that " this injury was 
more directly related to neck trauma that the latter incident 
in 1977."  He gave a final assessment that there was no 
indication in the automobile accident of neck trauma based on 
the documentation that he reviewed, but that the trauma was 
sufficient to cause an injury to the neck and could had also 
lead to aggravating symptoms of degenerative process that may 
have been ongoing at the time of that injury.  He further 
said that the injury in 1962 was directly related to neck 
trauma and injury to the neural elements in the region of the 
cervical spine.

In an October 1999 addendum opinion regarding the veteran's 
orthopedic disabilities a VA examiner, after thoroughly 
reviewing the veteran's claims file, stated that "[s]ince 
the military records do document an injury to [the veteran's] 
head in 1962 and to his left knee in 1964 that it [was] as 
likely as not that these injuries contributed to the later 
degenerative arthritis of the cervical spine with associated 
upper extremity numbness and degenerative joint disease of 
the left knee."  He went on to say that the injuries that 
the veteran sustained in a motor vehicle accident in 1977 
also contributed to these disabilities as well as other 
disabilities.  The examiner also indicated that a magnetic 
resonance imaging of the veteran's cervical spine in January 
1999 confirmed a cervical central disc protrusion focally at 
C-6-7.

In a November 1999 statement, the veteran said that the 
evidence showed that he had sustained a neck injury in 
service with associated arm numbness, as well as a left knee 
injury.  He also said that the evidence pertaining to his 
postservice motor vehicle accident in 1977 did not show 
injury to his extremities, only to his head.  Additionally, 
the veteran made reference to his private physician's 
September 1999 letter in where he related the veteran's 
degenerative arthritis of the cervical spine and related arm 
numbness, as well as degenerative joint disease of his left 
knee, to service. 

II.  Legal Analysis

The threshold question in any claim is whether the veteran 
has met his burden of submitting evidence sufficient to 
justify a belief that his claims of service connection are 
well grounded.  In order for him to meet this burden, he must 
submit evidence sufficient to justify a belief that his 
claims are plausible.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  VA's duty to assist the 
veteran in developing the pertinent facts of his claim does 
not arise until after he has met his initial burden of 
submitting well grounded claims.  Boeck v. Brown, 6 Vet. App. 
14 (1993).

A well grounded claim requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Where the 
determinative issue involves medical causation or medical 
diagnosis, medical evidence to the effect that the claim is 
plausible or possible is required in order for a claim to be 
considered well grounded.  Epps v. Gober, 126 F.3d. 1464 
(Fed. Cir. 1997).

Once the veteran has submitted a well grounded claim, the 
question of service connection may be addressed.  Service 
connection may be established for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for a chronic disability on a presumptive basis, including 
arthritis, if it is shown to be manifested to a compensable 
degree within one year after the veteran was separated from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In addition, service connection may be 
granted under the provisions of 38 C.F.R. § 3.303(b), when 
the evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during the applicable 
presumptive period.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  In this regard, 
the Court of Appeals for Veterans Claims (formerly known as 
the Court of Veterans Appeals) has repeatedly cautioned that 
the regulatory requirement is for a showing of continuity of 
symptomatology, not treatment.  Savage v. Gober, 10 Vet. 
App. 488, 496-497 (1997); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1992).

Prosthesis of the Left Knee With History of Arthritis

The veteran's claim of service connection for prosthesis of 
the left knee, history of arthritis, is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, 
the veteran is found to have presented a claim which is not 
inherently implausible.  Furthermore, after examining the 
record, the Board is satisfied that all relevant facts have 
been properly developed and no further assistance is required 
to comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).

On a November 1961 Report of Medical History, the veteran 
indicated that he had had cartilage removed from his knee at 
age 16.  The specific knee was not noted.  Notwithstanding 
this report, he is presumed to have been in sound condition 
when he entered service as this notation by itself is not 
evidence of a pre-existing knee disability.  This is so in 
light of the normal evaluation of his lower extremities at 
his November 1961 enlistment examination.  38 U.S.C.A. 
§§ 1111, 1137; 38 C.F.R. § 3.304(b); Crowe v. Brown, 7 Vet. 
App. 238 (1994).  Moreover, there is no clear and convincing 
evidence on file that rebuts the presumption of soundness. 
38 C.F.R. § 3.304(b); Akins v. Derwinski, 1 Vet. App. 228 
(1991).

The veteran's service medical records show that he injured 
his left knee in September 1964 due to a fall.  He was 
examined and diagnosed as having a slight contusion.  
Postservice medical records beginning in 1987 reflect 
complaints and treatment for left knee pain, including 
arthroscopic surgeries in 1987, 1988 and 1991, and an 
eventual total left knee replacement in 1995.  A 1996 
radiology report shows degenerative changes about the left 
knee.  Additional medical records in 1996 contain left knee 
diagnoses of chondrocalcinosis and degenerative joint 
disease.  

The evidence clearly shows that the veteran sustained a left 
knee injury in service and currently has a left knee 
disability.  Additionally, there is medical evidence linking 
the veteran's current left knee disability to service.  In 
this regard, the veteran's claims file was thoroughly 
reviewed by a VA examiner in October 1999 who concluded that 
it was as likely as not that the veteran's left knee injury 
in service in 1964 contributed to the degenerative joint 
disease of the left knee.  Although this examiner also stated 
that the injuries that the veteran incurred in an automobile 
accident in 1977 also contributed to these disabilities, this 
statement does not in any way diminish his opinion of an as 
likely as not link between the veteran's inservice left knee 
injury and subsequent degenerative joint disease of the left 
knee.  This is especially so when considering that the 
available medical records regarding the 1977 motor vehicle 
accident do not in any way reference problems with the 
veteran's left knee. 

Similarly, although medical records document an injury to the 
veteran's left knee at work in 1988 when he fell off of a 
ladder, the medical records also show that he was treated for 
left knee complaints as early as 1987 at which time he was 
found to have arthritis of the left knee, thus preceding the 
1988 injury.

The evidence as a whole preponderates in favor of service 
connection for prosthesis of the left knee with history of 
arthritis and service connection for this disability is 
granted.  38 C.F.R. § 3.303(d).

Degenerative Joint Disease of the Cervical Spine and 
Disability Manifested by Numbness of Both Arms

The claims of service connection for degenerative joint 
disease of the cervical spine and disability manifested by 
numbness of both arms are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, the veteran is 
found to have presented claims which is not inherently 
implausible.  Furthermore, after examining the record, the 
Board is satisfied that all relevant facts have been properly 
developed and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

Service medical records show that the veteran struck his head 
playing football in October 1962 and, while not unconscious, 
was unable to move his left arm shortly after the incident.  
He also complained of numbness in both arms and was given an 
impression of hyperventilation syndrome.  After service, the 
veteran sustained another head injury in a motor vehicle 
accident in 1977.  This injury resulted in a basilar frontal 
skull fracture, fracture of the right orbit, fracture of 
parietal convexity; depressed compound fracture of the right 
parietal temporal bone.  Findings in regard to the upper 
extremities at that time showed full range of motion of the 
neck.

Like the veteran's left knee disability, there is medical 
evidence that relates the veteran's current cervical 
degenerative joint disease and arm numbness to his inservice 
head injury.  More specifically, the veteran's treating 
physician in September 1999 said that while any blow to the 
skull leading to a depressed skull fracture could transmit 
significant forces throughout the cervical spine (referring 
to the 1977 motor vehicle accident), he could not say, based 
on limited documentation, whether "there were any symptoms 
related to neck injury at the time, which would lend to the 
possibility that this particular injury caused no significant 
symptoms related to the neck or the supportive nervous tissue 
elements leading from the neck."  He said that in contrast, 
the veteran's inservice head injury was known to have a 
direct injury to the cervical spine that led to transient 
loss of function of the elements of the neck.  He concluded 
by saying that this injury was more directly related to neck 
trauma that the latter incident in 1977.  Notwithstanding a 
possible relationship between the veteran's 1977 motor 
vehicle accident and cervical and arm numbness problems, the 
veteran's treating physician definitively established a 
relationship between the veteran's cervical degenerative 
process and injury to the neural elements in the cervical 
spine region and his inservice head injury.  

Similarly, the VA examiner in October 1999, who thoroughly 
reviewed the veteran's claims file, said that it was as 
likely as not that the veteran's inservice head injury 
contributed to later degenerative arthritis of the cervical 
spine and associated upper extremity numbness.  While he said 
that the 1977 motor vehicle accident also contributed to the 
degenerative arthritis of the cervical spine and associated 
upper extremity numbness, this opinion does not take away 
from his opinion of an as likely as not causal relationship 
between these disabilities and the veteran's inservice head 
injury in 1962.  This is especially so when considering that 
the medical records pertaining to the 1977 motor vehicle 
accident make no reference to cervical or upper extremity 
problems and show that the veteran had full range of motion 
in his neck.

The preponderance of the evidence as summarized above links 
the veteran's present degenerative arthritis of the cervical 
spine and associated bilateral arm numbness to service, thus 
establishing service incurrence.  38 C.F.R. § 3.303(d).  
Consequently, the veteran's claims of service connection for 
degenerative arthritis of the cervical spine and disability 
manifested by bilateral arm numbness are granted.

Degenerative Joint Disease of all Joints Other than the 
Cervical Spine, to Include the Acromioclavicular Joint of the 
Right Shoulder

The veteran's service medical records are negative for any 
arthritic findings in regard to the veteran's joints.  
Postservice medical evidence includes 1987 private office 
notes showing arthritis in the veteran's knees and elbows 
based on bone scan findings.  They also include an October 
1996 private medical record in which the orthopedic 
physician, Dr. J.G.F., said that the veteran was being 
followed at a private hospital with a diagnosis of 
degenerative joint disease of all extremities.  Later, in 
February 1997, Dr. J.G.F. specifically stated that the 
veteran had severe degenerative arthritis involving both 
knees, shoulders and elbows.

Unlike the medical evidence linking the veteran's current 
degenerative joint disease in his left knee to a traumatic 
injury in service, there is no similar medical opinion 
linking the degenerative arthritis in his right knee, 
shoulders and elbows to service; nor is there evidence that 
the veteran sustained any injury to his right knee, shoulders 
or elbows in service.  Furthermore, the veteran was not 
treated for or diagnosed as having degenerative arthritis in 
these joints until 1987, which was many years after service. 

In light of the absence of competent medical evidence of a 
nexus between the veteran's currently diagnosed degenerative 
arthritis in his right knee, elbows and shoulders and an 
inservice injury or disease, his claim of service connection 
for degenerative arthritis of all joints must be denied as 
not well grounded.  38 U.S.C.A. § 5107(a) Caluza, supra; 
Epps, supra.


Left Arm Disability

It is not entirely clear exactly what type of disability the 
veteran is claiming in regard to his left arm.  While the 
record contains a May 1996 private orthopedic evaluation 
report reflecting the veteran's history of having broken his 
arm in the motor vehicle accident in which he sustained a 
head injury, there is no similar report of an arm injury or 
complaints in service (other than the temporary inability to 
move his left arm shortly after the October 1962 head 
injury). Findings in regard to his upper extremities at his 
separation examination in October 1964 were normal.

The only postservice evidence in regard to the veteran's left 
arm (other than numbness), is found in a June 1996 emergency 
room report which reflects the veteran's concern that he 
broke his left arm when a piece of steel fell on the left 
elbow.  X-rays taken of the left forearm revealed a normal 
study.  The veteran was diagnosed as having soft tissue 
trauma.  

As the record does not contain any evidence linking the 
diagnosis of soft tissue trauma or any other left arm 
diagnosis to service, the veteran's claim of service 
connection for a left arm disability is implausible and must 
be denied as not well grounded.  38 U.S.C.A. § 5107(a); 
Caluza, supra; Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. 
Cir. 1991).

Lateral Epicondylitis of the Left Elbow 

The veteran's service medical records do not show any 
complaints or treatment for the left elbow, and show that he 
had a normal evaluation of the upper extremities at his 
separation examination in October 1964.

The earliest postservice medical evidence diagnosis of left 
lateral epicondylitis is found in private medical records 
dated in June 1996, over three decades after the veteran's 
period of service.  As far as the etiology of this diagnosis, 
a June 1996 medical record states that the veteran had had 
left elbow pain for three weeks ever since a piece of steel 
fell on it.  A July 1996 physical therapy evaluation report 
interestingly notes that the veteran's left elbow pain began 
approximately two months earlier due to a fall.  Records also 
show that the veteran underwent left lateral epicondyle 
repair in October 1996.  

Although there are differing histories in the medical records 
as to the etiology of the veteran's left lateral 
epicondylitis, i.e., a fall in 1996 and/or to a heavy object 
landing on the left elbow in 1996, these records are devoid 
of a medical opinion linking the left lateral epicondylitis 
to service. 

Inasmuch as the veteran has not submitted competent medical 
evidence of causality to link his lateral epicondylitis of 
the left elbow with service, his claim of service connection 
for this disability is implausible and must be denied as not 
well grounded.  Caluza, supra; Epps, supra.


ORDER

Service connection for prosthesis of the left knee with 
history of arthritis is granted.

Service connection for degenerative arthritis of the cervical 
spine is granted.

Service connection for disability manifested by numbness of 
the arms is granted.

Service connection for a left arm disability is denied as not 
well grounded.

Service connection for lateral epicondylitis of the left 
elbow is denied as not well grounded.
	(CONTINUED ON NEXT PAGE)




Service connection for degenerative joint disease of all 
joints other than the cervical spine, to include the 
acromioclavicular joint of the right shoulder, is denied as 
not well grounded.





		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

